Title: To George Washington from Thomas Whitehead, 29 August 1793
From: Whitehead, Thomas
To: Washington, George



August Sir
Granville near Annapolis Royal Nova Scotia Aug. 29th 1793

Being sensible from the nature of true greatness & goodness, that the greatest & best of men was never unwilling to accept a tribute of respect from the least of their Friends, gives me tacit leave, to address myself Great Sir, to the most illustrious character, the Annals of Fame can glory of—altho there is nothing that relates to me or mine—worthy the notice of so august Personage, yet I presume my simple narrative will not be displeasing.
I am a native of the state of New york, and as such had (during the struggle for American Liberty) a peculiar regard for the wellbeing of my Country—her cause I espoused, in her cause I bled & bled profusely & freely—throug the well directing providence of GOD, after a Bloody war, a happy, advantageous peace took

place August Sir, according to the desire of your heart & power of your Arms, for which may the Almighty arbitor of war & peace for ever be adored.
 In 1788 I trust by the direction of Heaven—& by the advice of my Brethern & Friends of the Methodest connexion I sail’d from New york to Nova scotia, to Preach the Gospel of our Lord Jesus Christ—sometime since I enter’d into the domestic Life—on the 14th April 1792 my wife was deliver’d of a Son & daughter, which we were unhappy enough to loose in a short time—on 14th Apr. 1793 she was delivered of another son & daughter which abundantly compensates the first loss—I have taken the Liberty to name my little son George Washington, not being favourd with Lady Washington’s first nor maiden name I could not name my little daughter as I desired, I believe time itself never heard such another noise about the name of a Child as has been made about mine, but I am happy to say that its confined to that unhappy description of People, who not long since were call’d Tories but now refugees.
I have sometime wish’d to have certain account of America’s young Patron, the unfortunate Marqu⟨is⟩ De Le Fayette.
Since America has gain’d her independence at the Expence of vast Blood & treasure, I pray God to conti⟨nue⟩ the same unto her admidst the confusion of Europe, my Expection⟨s⟩ thereof are sanguine, August Sir, since I read your pe⟨ace⟩full Proclamation & have been enform’d of the neutral disposition of the people U.S.A. in General.
May the best of Heaven’s blessings for ever rest upon you as upon the Father & Prince of his peo⟨ple⟩ and may Lady Washington richly share in the sa⟨me⟩ adundant blessings is the sincere desire & constant Prayer of August Sir your most Humble & most Obedient Servant

Thos. Whitehead

